Citation Nr: 1624537	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  13-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for the orthopedic manifestations of low back strain.

2.  Entitlement to a higher initial rating for radiculopathy of the right lower extremity, currently evaluated as 20 percent disabling from August 25, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from August 1993 to August 1995.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In a January 2014 decision, the Board denied the Veteran's claim for a rating higher than 20 percent for his low back disability.  At that time, the Board referred the matter of entitlement to a separate compensable rating for right lower extremity radiculopathy associated with low back strain to the Agency for Original Jurisdiction (AOJ) for appropriate action.  

The Veteran appealed the Board's January 2014 decision to the United States Court of Appeals for Veterans Claims (court).  In a February 2015 Memorandum Decision, the court vacated the Board's decision regarding denial of a rating higher than 20 percent for low back strain (2/23/15 VBMS, CAVC Decision, p. 47).  The court also reversed the Board's conclusion that it did not have jurisdiction over the claim for a separate compensable rating for right lower extremity radiculopathy because the AOJ had not adjudicated the claim.  Both matters were remanded to the Board for further action consistent with the Memorandum Decision.  

In August 2015, the Board remanded the matters of an increased rating for low back strain and a separate compensable rating for right lower extremity radiculopathy to the AOJ for further development.

In a December 2015 rating decision, the AOJ granted service connection for right lower extremity radiculopathy, that was assigned an initial 20 percent rating from August 25, 2011.  The Veteran's claim regarding his right lower extremity radiculopathy is part and parcel of his claim for an increased rating for his low back strain.  See 38 C.F.R. § 4.71a (2015).

FINDINGS OF FACT

1.  Prior to January 7, 2013, the orthopedic manifestations of the Veteran's lumbar spine disability consisted of limitation of forward flexion to more than 30 but not greater than 60 degrees and a combined range of motion greater than 120 degrees without muscle spasm, guarding, unfavorable ankylosis of the entire thoracolumbar spine, or doctor prescribed bedrest for incapacitating episodes having a total duration of at least four weeks during the past twelve months.

2.  Beginning January 7, 2013, the orthopedic manifestations of the Veteran's lumbar spine disability consisted of forward flexion limited to 35-45 degrees, with extension and lateral rotation and flexion limited to 15 to 30 degrees and flare-ups of pain and muscle spasms, that produced even greater functional limitation; there is no evidence of unfavorable ankylosis of the entire thoracolumbar spine or doctor prescribed bedrest for incapacitating episodes having a total duration of at least six weeks during the past twelve months.

2.  Since August 25, 2011, the Veteran has had no more than moderate incomplete paralysis of the right sciatic nerve.


CONCLUSIONS OF LAW

1.  Prior to January 7, 2013, the criteria for a rating in excess of 20 percent for the orthopedic residuals of the Veteran's lumbar spine disability were not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2.  Since January 7, 2013, the criteria for a rating of 40 percent, but no higher, for the orthopedic residuals of the Veteran's lumbar spine disability were met.  38 U.S.C.A. § 1155; 38 C.F.R §§ 4.7, 4.71a, Diagnostic Codes 5237, 5243.

3.  The criteria for an initial rating higher than 20 percent for radiculopathy of the right lower extremity since August 25, 2011 are not met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.123, 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for right lower extremity radiculopathy arises from an appeal of the initial evaluation following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under the VCAA.

As to the remaining claim on appeal, adequate VCAA notice in an increased rating claim requires that the claimant be told that, to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; that should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); vacated and remanded in part Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a September 2011 letter, the AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the letter, the Veteran was informed of how VA determines disability ratings and effective dates, and was given the notice required by the surviving portions of Vazquez-Flores.

VA has obtained all available records, including service treatment records, and VA and non-VA medical records. 

The Veteran underwent VA examinations in September 2011 and March 2013 and the examination reports are of record.

There was substantial compliance with the Board's August 2015 remand that directed the AOJ to schedule the Veteran for a VA examination and obtain VA treatment records since August 2011.  The Veteran underwent VA examination in October 2015 and VA medical records, dated to July 2015, were obtained.

The September 2011, March 2013, and October 2015 VA examination reports are adequate for rating purposes as the claims file was reviewed, the examiners reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with rationales from which the Board can reach a fair determination. 

There is no indication that the Veteran's claimed disabilities have worsened since the last related VA examination.  As such, the Board finds that there is no basis to obtain a more current examination in this case.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007) (mere passage of time not a basis for requiring of new examination).

As explained in the Introduction to this decision, there was substantial compliance with the Memorandum Decision in that the Veteran was afforded a new VA examination, and he is receiving a new decision.  

II. Facts and Legal Analysis

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

In the case of an increased rating, a claimant may also experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015). 

The Veteran's statements describing the symptoms of his service-connected disabilities are deemed competent.  These statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Mitchell v. Shinseki, 25 Vet App 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995). These provisions are not for consideration where, as in this case, the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The basis for the court's February 2015 remand, as set out in its Memorandum Decision, was that, in finding that the Veteran's functional limitations do not warrant additional compensation, the Board erred in limiting its analysis to the relationship between his pain and his limitation of motion, or "normal excursion."  See 38 C.F.R. § 4.40.  The Board did not fully account for evidence that the Veteran's low back strain restricted his ability to sit, stand, bear weight, run, squat, and climb; therefore, it essentially did not analyze if his disability caused functional losses in the areas of strength, speed, and coordination.

This decision responds to the Court's Memorandum Decision.

A. Orthopedic Manifestations of Lumbar Spine Disability

A July 2008 rating decision granted service connection for the Veteran's lumbar spine disability that was assigned a 20 percent rating.  He filed his current claim for an increased rating in August 2011.  Therefore, the relevant focus for adjudicating his claim is the period beginning August 2010, one year prior to the claim for increase.  See Hart v. Mansfield, 21 Vet. App. at 505; cf 38 C.F.R. § 3.156(b) (2015). 

The Veteran's lumbar spine disability was evaluated as 20 percent disabling during this period under Diagnostic Code 5237 for lumbar spine strain and the General Rating Formula for Diseases and Injuries of the Spine. 

Under this formula, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a.

A 40 percent evaluation is in order for forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine, while a 100 percent evaluation contemplates unfavorable ankylosis of the entire spine.  Id. 

Ankylosis is defined in general as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86). 

Unfavorable ankylosis is a condition where the entire thoracolumbar spine is held in flexion or extension and the condition results in one or more additional symptoms listed in the rating criteria.  38 C.F.R. § 4.71a, General Rating Formula of Disease and Injuries of the Spine, Note (5).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 40 percent evaluation is assigned in cases of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  A 60 percent evaluation contemplates incapacitating episodes having a total duration of at least six weeks during the past twelve months.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome (IVDS) that requires bedrest prescribed by a physician and treatment by a physician.  Associated objective neurological abnormalities (e.g., bladder and bowel impairment) are to be evaluated separately. 

Normal range of motion of the thoracolumbar spine includes flexion from zero to 90 degrees; and extension, bilateral lateral flexion, and bilateral rotation, all from zero to 30 degrees.  38 C.F.R. § 4.71a, Plate V (2015).  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

The combined range of motion above refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See General Rating Formula, Note (2).  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

1. Prior to January 7, 2013

The Veteran is entitled to an increased evaluation during this period on three bases: limitation of flexion to 30 degrees or less (bearing in mind the applicability of DeLuca v. Brown, 8 Vet. App. at 204-07 and 38 C.F.R. §§ 4.40 and 4.45), favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes having a total duration of at least four weeks during the past twelve months. 

In March 2011, the appellant was examined by M.J.A., D.C.(10/3/11 VBMS, Medical Treatment Record-Non-Government Facility, p. 1).  The Veteran reported complaints of intermittent low back pain with recent exacerbation in February 2011.  Lumbar range of motion revealed 45 degrees of forward flexion with spasm and pain, and 15 degrees of extension, bilateral lateral flexion, and bilateral rotation.  There was no evidence of a sensory deficit in either lower extremity.  Deep tendon reflexes were full and intact.  There was no muscle strength deficit or extremity weakness.  The pertinent diagnoses included a thoracic sprain/strain, and a lumbar intervertebral disc disorder.

The Veteran was afforded a VA examination in September 2011 during which the examiner diagnosed a low back strain (9/14/11 VBMS, VA Examination, p.1).  The Veteran reported back pain that sometimes radiated to his right anterior thigh and left knee.  He denied flare-ups of lumbar spine pain.

Range of motion of the Veteran's lumbar spine was forward flexion to 90 degrees with pain at extremes; extension to 30 degrees with pain at 20 degrees; right lateral flexion to 20 degrees, with pain at 20; left lateral flexion to 20 degrees with no pain; and right and left lateral rotation to 30 degrees with pain at extremes.  After three repetitions, the Veteran's forward flexion was to 90 degrees, and his lumbar extension was to 30 degrees, his right and left lateral flexion 20 degrees each and his right and left lateral rotation to 30 degrees each.  

The examiner found no functional loss or impairment of the thoracolumbar spine.  There was no tenderness to palpitation, guarding, muscle spasm, or abnormal gait.  Muscle strength, reflexes, sensory examination and straight leg raise test were all normal.  There were no indications of muscle atrophy, or an intervertebral disc syndrome.  The Veteran did not use an assistive device and did not show signs of arthritis in imaging studies.  The Veteran's lumbar spine disability did not impact his ability to work.

Although the Veteran experienced an exacerbation of back pain March 2011, that resulted in limited lumbar motion and pain, he denied flare-ups of lumbar spine pain in September 2011 when he had nearly full range of lumbar motion with no additional loss of range of motion after repetitions. 

The claims file does not contain any evidence of any periods of doctor-prescribed bedrest, nor did the Veteran report any such incapacitating episodes over this period on appeal.  Thus, there has been no showing of incapacitating episodes.  Moreover, the VA examiner found no evidence of ankylosis and the record does not demonstrate the Veteran's inability to move his lumbar and thoracic spine to at least 10 degrees at any time during this period.  Therefore, there is no evidence of ankylosis. 

Medical records during this time demonstrate continued treatment for thoracolumbar spine pain but do not reflect any additional loss of range of motion approximating 30 degrees or less of flexion.  In fact, in June 2012, a VA outpatient record notes the Veteran's complaint of having "just a little bit" of pain his low back and that lying down alleviated it (10/6/15 VBMS, CAPRI, p. 25).  The examiner did not describe limitation of motion but it is unlikely that VA clinician would have described the limitation of motion as a little bit if the Veteran exhibited limitation of motion approximating 30 degrees, since such limitation would have entailed a loss of two-thirds of the normal range of flexion.  This evidence further supports the finding that the Veteran was capable of flexion greater than 30 degrees throughout this period on appeal. 

Therefore, a disability rating in excess of 20 percent for the orthopedic residuals of the Veteran's lumbar spine disability is not warranted prior to January 7, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

2. Since January 7, 2013

A back disability benefits questionnaire was completed by Dr. J.S.J., a private practitioner, on January 7, 2013 (2/21/13 VBMS, VA Examination, p. 1).  The physician diagnosed the Veteran with spondylolysis, sciatica, and a lumbar disorder.  Dr. J.S.J. noted the Veteran's complaints of chronic pain with flare-ups of severe restrictive pain on a weekly basis. 

Range of motion of the Veteran's lumbar spine was forward flexion to 35 degrees with pain at 30 degrees; extension to 15 degrees with pain at 15 degrees; right lateral flexion to 10 degrees, with pain at 10 degrees; left lateral flexion to 15 degrees with pain at 15 degrees; right and left lateral rotation to 10 degrees each with pain at 10 degrees.  After three repetitions, the Veteran's forward flexion was to 35 degrees, his extension was to 15 degrees, his right lateral flexion was to 15 degrees, his left lateral flexion was to 20 degrees, and his right and left lateral rotation were each to 10 degrees.  

Dr J.S.J. noted that the Veteran had additional limitation of motion on repetition and functional impairment.  The doctor also noted excess fatigability, pain on motion, interference in standing, sitting, weight-bearing, localized tenderness to palpitation and guarding or muscle spasm causing abnormal gait.  The examiner s diagnosed an intervertebral disc syndrome manifested by incapacitating episodes totaling at least one week but less than two weeks duration in the prior 12 months.  Dr. J.S.J. indicated that the Veteran had arthritis documented by imaging, but this imaging was not included in the record.  The Veteran reportedly had difficulty at work running, squatting, and climbing.

An April 2013 magnetic resonance image (MRI) confirmed a diagnosis of L5 spondylolysis with mild grade 1 spondylolisthesis (10/6/15 VBMS, CAPRI, p.55).

The October 2015 VA examination report shows that the Veteran reported flare-ups of lumbar spine pain with "a lot of pain on his right side and it travels to the toe and the toe cramps." (11/2/15 VBMS, C&P Exam, p. 1).  The Veteran had functional loss or impairment due to his lumbar spine that he described as having to stop work and stretch.  It also interfered with house work and chores, as well as his job.

Range of motion of the Veteran's lumbar spine was forward flexion to 45 degrees and extension, and right and left lateral flexion and rotation, each to 30 degrees.  The examiner described this range of motion as abnormal or outside of normal range and noted that the Veteran cannot lean forward and it contributed to functional loss.  There was pain on forward flexion and extension.  The Veteran was able to perform repetitive use testing with no additional loss of function or range of motion after three repetitions.  The examiner stated that pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups.  Functional loss was caused by pain and fatigue.  Described in terms of range of motion, forward flexion was to 45 degrees, and extension, and right and left lateral flexion and rotation were to 15 degrees, a loss of 15 degrees.  Muscle strength was normal and there was no muscle atrophy.

The examiner found that the Veteran did not have IVDS.  The Veteran used a brace for his lower back pain.  An April 2015 MRI showed L5 spondylosis with grade 1 spondylolisthesis with no significant neural compromise.  The examiner stated that the Veteran's lumbar spine disability impacted his ability to work in that the Veteran had problems standing, sitting, and walking, for a long period of time, and prescribed pain medication did not really help. 

Given the fact that forward flexion was only possible to 35 to 45 degrees before the occurrence of flare-ups, and with consideration of additional functional factors such as pain and weakness, the Board finds that the impairment from the Veteran's lumbar spine disability more nearly approximated a 40 percent disability rating beginning January 7, 2013. 

The October 2015 VA examiner specifically found that there was no ankylosis of the thoracolumbar spine and no incapacitating episodes due to the lumbar spine disability.  At this time, the Veteran is not service-connected for IVDS.  Still, even assuming that he was, in January 2013, Dr. J.S.J., the private examiner noted that the total duration of incapacitating episodes was greater than one but less than two weeks in the past twelve months.  In order to merit a rating higher than 40 percent, the duration of incapacitation must be six weeks or greater.  38 C.F.R. § 4.71a.  Treatment records are negative for, and the Veteran has not reported any doctor-prescribed bedrest other than that described by Dr. J.S.J. 

The October 2015 VA examiner reported that the lumbar spine disability impacted the Veteran's ability to work.  The record shows that the Veteran has been able to maintain his current full time employment as a border patrol agent (10/6/15 VBMS, CAPRI, p. 43).

Therefore, resolving reasonable doubt in the Veteran's favor, a 40 percent rating for the orthopedic residuals of his lumbar spine disability, but no more, is warranted beginning January 7, 2013.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

B. Right Lower Extremity

Preliminarily, the Board notes that the entire record is devoid of any finding remotely descriptive of left lower extremity radiculopathy.

Dr. M.J.A., in March 2011, did not find evidence of a sensory deficit in either lower extremity.  Although, in September 2011, the Veteran reported back pain that sometimes radiated to his right anterior thigh and left knee, the VA examiner also found no signs of radiculopathy or other neurological abnormalities.

In the January 7, 2013 report, Dr. J.S.J. noted straight leg raising was positive on the right, but negative on the left.  There was right lower extremity radiculopathy in the form of moderate constant pain with intermittent severe pain.  There were also mild paresthesias/dysesthesias and mild numbness in the right lower extremity.  

The October 2015 VA examiner noted that sensory examination revealed severe intermittent pain in the Veteran's right lower extremity with moderate paresthesias and/or dysesthesias and numbness that involved the L4/L5/S1/S2/S3 nerve roots (sciatic nerve), commensurate with moderate radiculopathy.

The claims file indicates the presence of right lower extremity radiculopathy, at least on an intermittent basis.  The disability is most properly rated under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8520 for impairment of the sciatic nerve; because that could has the potential to yield the highest rating and encompasses disability in the entire lower extremity. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, where complete paralysis of the sciatic nerve warrants an 80 percent evaluation; with complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost. Incomplete paralysis of the sciatic nerve warrants a 60 percent evaluation if it is severe with marked muscular dystrophy, a 40 percent evaluation if it is moderately severe, a 20 percent evaluation if it is moderate, or a 10 percent evaluation if it is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The Veteran's symptoms have been intermittent and, at times, nonexistent.  In March 2011, Dr. M.J.A. found no evidence of sensory deficit in either lower extremity and deep tendon reflexes were full and intact.  The VA examination in September 2011 found normal muscle strength, reflexes, sensory examination, and straight leg raise test, with no atrophy.  In January 2013, Dr. J.S.J. reported that straight leg raising was positive on the right but negative on the left.  There was right lower extremity radiculopathy in the form of moderate constant pain with intermittent severe pain.  There were also mild paresthesias/dysesthesias and mild numbness in the right lower extremity. 

The October 2015 VA examiner described severe intermittent pain in the right lower extremity with moderate paresthesias and/or dysesthesias and numbness.

Overall, during the course of the appeal the Veteran has generally reported intermittent or non-existent symptoms.  It does appear, however, that prior to the private evaluation on January 7, 2013, he was experiencing pain, diminished or absent reflexes and mildly decreased strength that would approximate the criteria for a moderate rating. 

Accordingly, no more than a moderate rating and a 20 percent rating is warranted for the right lower extremity since August 25, 2011.  The rating criteria do not define the terms "moderate" "moderately severe" or "severe" as used in Diagnostic Code 8520.  These are ultimately subjective terms, and the Veteran did have absent reflexes decreased sensation and strength and varying levels of pain since August 25, 2011; but examiners found no more than moderate impacts from the disability and the weakness was characterized as no more than moderate.  The record does not show other indications of more than moderate disability.  The evidence is thus against a higher rating during this period.

Extraschedular Considerations

The Board has also considered whether the Veteran's disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2015). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. at 339.  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

When it is not possible to separate the effects of a non-service-connected condition from those of a service-connected disorder, reasonable doubt should be resolved in the claimant's favor with regard to the question of whether certain signs and symptoms can be attributed to the service- connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Here the Board has considered Mittleider and attributed all potentially service-connected symptoms to his service-connected lumbar spine and right lower extremity radiculopathy disabilities before considering if the Veteran is entitled to an extra-schedular rating.

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that the rating criteria contemplate the impairment due to the Veteran's disabilities.  The residuals of his lumbar spine disability are manifested by symptoms such as localized and radiating pain and decreased range of motion.  These manifestations are contemplated in the relevant rating criteria.  Hence, referral for extraschedular consideration is not warranted. 

The rating schedule is meant to compensate for average impairment in earning capacity and for considerable time lost from work commensurate with the percentage evaluations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran told Dr. J.S.J., in January 2013, that he lost a total of about 7 to 13 days (greater than one but less than two weeks) in the last 12 months due to a back disability.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  Id.; see also Thun v. Peake, 22 Vet. App. at 111.

VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  In addition to the lumbar spine and right lower extremity disabilities, service connection is in effect for a right ankle sprain, rated as 20 percent disabling.  There is no evidence or argument that the combined schedular rating fails to contemplate the combined level of the service-connected disabilities.  Referral for consideration of a combined extraschedular rating is not warranted

Finally, in view of the holdings in Fenderson and Hart, the Board has considered whether the Veteran is entitled to a "staged" rating for his service-connected lumbar spine and right lower extremity radiculopathy disabilities.  Except as provided in this decision; the Board has not found that staged ratings are otherwise warranted. 

Entitlement to a total rating based on individual unemployability (TDIU) is potentially an element of all claims for increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  To raise such a claim as part of a claim for increase, there must be evidence of unemployability.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the Veteran had been consistently employed as a border patrol agent.  Thus, any further consideration of the Veteran's claim under Rice is not warranted at this time.


ORDER

Prior to January 7, 2013, an increased rating in excess of 20 percent for the orthopedic residuals of the lumbar spine disability is denied.

Beginning January 7, 2013, an increased rating of 40 percent, but no higher, for the orthopedic residuals of the lumbar spine disability is granted.

An initial rating higher than 20 percent for right lower extremity radiculopathy since August 25, 2011, is denied.


____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


